Citation Nr: 1131537	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO. 10-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to September 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have headaches which began in service and have continued intermittently since that time. The Veteran is competent to report the presence of headaches and a continuity of symptomatology since service, but has not been afforded a VA examination to determine the nature and etiology of his headache disorder. Thus, there is insufficient competent medical evidence for VA to make a decision on his claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Upon remand, the Veteran should be scheduled for a VA examination.

The Veteran is also claiming service connection for hearing loss and tinnitus, which he attributes to acoustic trauma from the repeated firing of light weapons without benefit of hearing protection. The Veteran's separation document notes that he was a light weapons infantryman. Thus, acoustic trauma during service is presumed based on the circumstances of his service. 38 U.S.C.A. 1154(a).

The Veteran was afforded a VA audiological examination in August 2009. The examiner diagnosed bilateral sensorineural hearing loss and tinnitus, but found that he could not come to a conclusion as to the etiology of the disorders without resort to mere speculation. There is no indication in the report that the examiner considered the competent lay evidence of acoustic trauma in service and a continuity of tinnitus symptomatology since that time. Thus, upon remand, the matter should be referred to the August 2009 examiner for clarification of his opinion.

In the August 2009 VA examination report, the examiner referenced post-service occupational and recreational noise exposure, including hunting. No other information is included. An effort should be made to get information on the Veteran's employment history and any associated noise exposure, and more information about his recreational noise exposure. The Veteran should be advised as to the kinds of evidence which could demonstrate this information. 

After that development is complete, the claims file should be submitted to the August 2009 VA examiner (if possible) for an addendum opinion which considers any new information obtained and discusses the relationship between in service noise exposure and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Follow the below instructions in numerical order.

2. Additional notice should be provided to the Veteran. Ask the Veteran to provide the information necessary for VA to obtain his employment records, including the results of any audiological testing performed by his employers. Ask the Veteran to describe in detail any occupational or recreational noise exposure since service, including the frequency with which he was involved in any activity. Advise the Veteran that he could provide statements from family, friends, or employers who could attest to his problems hearing or his post-service noise exposure.

3. When the above is completed, the claims file must be made available to a VA examiner, preferably the one who conducted the August 2009 VA examination. If a new examination is deemed necessary buy the examiner, then one should be scheduled.  Pertinent documents should be reviewed. Advise the examiner that service treatment records are missing through no fault of the Veteran and consideration must be given to the Veteran's statements regarding in service incurrence. The examiner should review the evidence in the claims file, particularly any evidence obtained as a result of this remand.

The examiner should state whether the Veteran's hearing loss is presbycusis, noise-induced, or due to another cause. The examiner should offer an opinion as to whether the Veteran's current bilateral hearing loss, defined as mild sloping to severe sensorineural hearing loss from 500-4000 Hz bilaterally, at least as likely as not had its onset in service, has been continuous since service, or is related to service.

The examiner should offer an opinion as to whether the Veteran's periodic tinnitus at least as likely as not had its onset in service, has been continuous since service, or is related to service and noise exposure in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a discussion of the facts and medical principles involved.

If the examiner is unable to reach a conclusion without resorting to speculation, a detailed explanation of the reasons should be provided.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any headache disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. Advise the examiner that service treatment records are missing through no fault of the Veteran and additional consideration should be given to the Veteran's statements regarding in service incurrence. The examiner should conduct a complete history and physical and offer an opinion as to whether (a) the Veteran currently has a diagnosed headache disorder, and (b) if so, whether this disorder at least as likely as not had its onset in service or is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above action, the claims should be readjudicated. If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

